Citation Nr: 0310513	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound (GSW) to the left chest and back 
with injury to Muscle Group (MG) II.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW injury to MG XXI and pleural cavity and 
with fractures of the 4th, 7th, and 8th ribs.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1945.



This matter is before the Board of Veterans' Appeals (the 
Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The RO denied claims of entitlement to an evaluation in 
excess of 30 percent for residuals of a GSW to the left chest 
and back with injury to MG II and an evaluation in excess of 
10 percent for residuals of a GSW injury to MG XXI and 
pleural cavity and with fractures of the 4th, 7th, and 8th 
ribs.

In February 1998, the Board remanded the claims to the RO for 
further development and adjudication action.

In March 1999, the Board denied the claims for increased 
ratings.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In October 1999, an Appellee's 
Motion for Remand and to Stay Proceedings was submitted with 
respect to the Board's March 1999 denial.

In December 1999, the CAVC issued an Order granting this 
motion and vacating the March 1999 decision.

In July 2000, the Board remanded the claims to the RO for 
further development and adjudicative action consistent with 
the CAVC's order.

In July 2002, the RO most recently affirmed the determination 
originally entered.

In October 2002, the case was returned to the Board for 
further appellate review.

In January 2003, the Board requested additional development 
on the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, obtaining an 
addendum to a prior VA examination.  

In his November 1994 claim, the veteran raised the issues of 
service connection for a left hand disability and a back 
disability.  In his April 1995 notice of disagreement, he 
indicated that he could no longer work because of his 
service-connected disabilities, thereby raising the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  These 
claims have not been adjudicated.

In January 1995, the RO informed the veteran of a creation of 
an overpayment of service-connected disability benefits in 
the amount of $455.50.  In March 1995, the RO denied a claim 
for waiver of that overpayment.

In statements dated in February, March and April 1995, the 
veteran raised the issue of the validity of the overpayment.  
Although he did not file a timely notice of disagreement on 
the issue of waiver of the overpayment, the RO has not 
adjudicated the issue of the validity of the overpayment of 
service-connected disability benefits in the amount of 
$455.50.

As the above-discussed service connection, TDIU and 
overpayment issues have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in January 2003, the Board requested 
additional development on the issues on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002) - 
specifically, obtaining an addendum to the January 2002 VA 
examinations.  In April 2003, the Board was informed that the 
January 2002 VA examiner is deceased.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In the November 1999 Appellee's Motion for Remand and to Stay 
Proceedings, it is indicated that remand was required for the 
Board to provide a discussion with regard to the appellant's 
entitlement to a separate rating for arthritis.  In that 
motion, it is also noted that March 1997 X-rays of the 
shoulders revealed minimal degenerative arthritis of both 
shoulders with a possible slight traumatic factor on the left 
considering the known left thoracic injury.  

Service connection is not in effect for arthritis of the left 
shoulder, but has been raised.  Based on the November 1999 
motion, such an issue is inextricably intertwined with the 
issue of an increased rating for residuals of a GSW to the 
left chest and back with injury to MG II.  

The report of the January 2002 VA muscles examination 
reflects that the examiner indicated that the veteran had 
neuritis.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Id.; Perry v. West, 12 Vet. App. 365, 368 (1999).  

A muscle injury rating will not be combined with a peripheral 
nerve rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2002).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issue of service connection for neuritis 
has been reasonably raised.  Such an issue is inextricably 
intertwined with the residuals of a GSW to the left chest and 
back with injury to MG II.  Harris, supra.

The are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  Chairmen's Memorandum No. 01-02-01.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for any 
residuals of a gunshot wound to the left 
chest and back, a left shoulder 
disability to include arthritis, rib 
fractures, any respiratory disorder and 
any neurological disorder during the 
period of November 1994 to the present.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
extent of severity of the service-
connected residuals of a GSW to the left 
chest and back with injuries to MG II and 
to MG XXI and the pleural cavity with rib 
fractures.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Copies of 
the criteria under 38 C.F.R. § 4.56 
(1997) and 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.59, 4.73, 4.118 (2002) and the revised 
criteria of 38 C.F.R. § 4.118 must be 
provided to the orthopedic surgeon.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should indicate whether the 
residuals of the gunshot wound involve 
only Muscle Groups II and XXI only or 
whether they also involve Muscle Group I.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the rating criteria for muscle injury 
for the current and, at a minimum, the 
next higher rating for each disability.  

The examiner should comment on the extent 
of the functional limitations caused by 
the disability of each muscle group 
affected.  

The examiner should note the length and 
width of each residual scar.  The 
examiner should indicate whether each 
residual scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

The examiner should document findings, or 
lack thereof, pertaining to ankylosis and 
arthritis of each shoulder and render an 
opinion on whether any ankylosis or 
arthritis found in the left shoulder is a 
residual of the in-service GSW.  

For each left shoulder disability found, 
including ankylosis or arthritis, the 
orthopedic surgeon should render an 
opinion as to whether it is as likely as 
not that such a disability is a residual 
of the in-service GSW or was permanently 
worsened by the service-connected 
residuals of a GSW to the left chest and 
back with injuries to MG II and to MG XXI 
and the pleural cavity with rib 
fractures?  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the orthopedic 
surgeon must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the left shoulder 
disability;
(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected residuals of 
a GSW to the left chest and back with 
injuries to MG II and to MG XXI and the 
pleural cavity with rib fractures, based 
on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the left shoulder disability are 
proximately due to the service-connected 
residuals of a GSW to the left chest and 
back with injuries to MG II and to MG XXI 
and the pleural cavity with rib 
fractures.

The examiner should document pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees of the left shoulder, and comment 
on the functional limitations, if any, 
caused by the gunshot wound in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

The examiner must provide explicit 
responses to the following questions:

(1) Is the veteran right or left hand 
dominant?

(2) Does the service-connected GSW 
disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(3) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the shoulder, 
and, if so, at what point (expressed in 
degrees if possible) such pain is 
elicited during such testing.  

The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected GSW disability.  

The examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

The examiner should report all 
neurological disabilities, including 
neuritis if found, that are related to 
the residuals of the GSW to Muscle Group 
II and XXI and any other muscle group; 
should identify the nerve(s) affected by 
such neurological disabilities; and 
comment on the extent of severity and 
functional impairment of such 
neurological disabilities.  



For each neurological disability found, 
including neuritis, the examiner should 
render an opinion on whether it is as 
likely as not that such a disability(ies) 
is/are a residual of the in-service GSW 
or was/were permanently worsened by the 
service-connected residuals of a GSW to 
the left chest and back with injuries to 
MG II and to MG XXI and the pleural 
cavity with rib fractures?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
orthopedic surgeon must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the neurological 
disability(ies);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected residuals of 
a GSW to the left chest and back with 
injuries to MG II and to MG XXI and the 
pleural cavity with rib fractures, based 
on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the neurological disability(ies) are 
proximately due to the service-connected 
residuals of a GSW to the left chest and 
back with injuries to MG II and to MG XXI 
and the pleural cavity with rib 
fractures.

The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed must be 
accompanied by a complete rationale.




5.  Following the above, the RO should 
arrange for an examination by a 
specialist in respiratory disorders, if 
available, to ascertain the current 
extent and severity of any residual 
respiratory disorders from the GSW to 
Muscle Group XXI and the pleural cavity 
with rib fractures.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

Copies of the criteria under 38 C.F.R. 
§ 4.97 (2002) and 38 C.F.R. § 4.97 (1996) 
must be provided to the respiratory 
examiner.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should document the current 
nature and severity of any respiratory 
disorder that is a residual of the GSW to 
Muscle Group XXI and the pleural cavity 
with rib fractures, to include any 
manifestations of pleural thickening and 
fibrosis.  

The examiner should document pertinent 
medical complaints, symptoms, and 
clinical findings regarding any such 
residual respiratory disorder.  




Pulmonary function tests (PFT) must be 
performed, and must include Forced 
Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC), Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)), 
and maximum oxygen consumption (measured 
in ml/kg/min) - it should be emphasized 
that values for each of those must be 
ascertained and reported.  The examiner 
should note whether any findings on the 
above-mentioned tests that are a part of 
the PFT are related to a residual 
respiratory disorder.  

The examiner should state whether the 
veteran does or does not have each of the 
following: (a) any respiratory-disorder-
related heart pathology or pulmonary 
hypertension; (b) any episodes of acute 
respiratory failure, and (c) requires 
outpatient oxygen therapy.  If any of the 
above is found, the examiner should note 
whether such is related to a residual 
respiratory disorder.  

If no residual respiratory disorder or 
functional limitations therefrom are 
present, the examiner should document 
such findings.  The examiner should 
document any inability to answer any of 
the above requests.  Any opinions 
expressed must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  The RO should adjudicate the claims 
of service connection for arthritis of 
the left shoulder, any other left 
shoulder disability(ies) found on 
examination, neuritis, and any other 
neurological disorder found on 
examination, with consideration of 
38 C.F.R. § 3.310(a) (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995), as 
applicable.  






7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims on appeal, under 
a broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.40, 
4.45, 4.55, 4.56, 4.59 (2002); 38 C.F.R. 
§§ 4.55, 4.56 (1995); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable, and with consideration of 
whether separate ratings are warranted 
for residual scars, any service-connected 
arthritis, and any residual respiratory 
disorders, to include any manifested by 
pleural thickening and fibrosis.  See 
Fed. Reg. 49,590 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118); 38 C.F.R. 
§ 4.118 (2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6840-45 (2002); and 
38 C.F.R. § 4.97, Diagnostic Code 6818 
(1996).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


